Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10280   Page 1 of
                                     18




                     EXHIBIT A




  00774725-1
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10281   Page 2 of
                                     18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10282   Page 3 of
                                     18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10283   Page 4 of
                                     18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10284   Page 5 of
                                     18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10285   Page 6 of
                                     18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10286   Page 7 of
                                     18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10287   Page 8 of
                                     18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10288   Page 9 of
                                     18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10289   Page 10 of
                                      18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10290   Page 11 of
                                      18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10291   Page 12 of
                                      18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10292   Page 13 of
                                      18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10293   Page 14 of
                                      18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10294   Page 15 of
                                      18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10295   Page 16 of
                                      18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10296   Page 17 of
                                      18
Case 4:17-cv-11260-TGB-RSW ECF No. 103-1 filed 12/17/19   PageID.10297   Page 18 of
                                      18
